UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7311


RODNEY L. FULLER,

                  Petitioner – Appellant,

             v.

LORETTA KELLY, Warden,

                  Defendant – Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke.  Samuel G. Wilson, District
Judge. (7:09-cv-00117-sgw-mfu)


Submitted:    December 14, 2009             Decided:   December 29, 2009


Before MOTZ, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Rodney L. Fuller, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Rodney L. Fuller seeks to appeal the district court’s

order    dismissing       as     untimely         his     28     U.S.C.       § 2254       (2006)

petition.      The order is not appealable unless a circuit justice

or judge issues a certificate of appealability.                               See 28 U.S.C.

§ 2253(c)(1) (2006).             A certificate of appealability will not

issue    absent      “a   substantial          showing          of    the     denial       of     a

constitutional       right.”           28    U.S.C.       § 2253(c)(2)          (2006).           A

prisoner       satisfies        this        standard       by        demonstrating             that

reasonable      jurists        would    find       that        any    assessment          of     the

constitutional       claims      by    the    district          court    is    debatable          or

wrong and that any dispositive procedural ruling by the district

court    is    likewise        debatable.           See        Miller-El       v.    Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We   have     independently      reviewed         the     record      and     conclude          that

Fuller has not made the requisite showing.                           Accordingly, we deny

a    certificate     of   appealability           and     dismiss       the    appeal.            We

dispense      with    oral      argument       because          the     facts       and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                     DISMISSED



                                              2